Exhibit 10.2

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (the “Agreement”), dated
as of December 19, 2016, is by and among Fuse Medical, Inc., a Delaware
corporation (the “Company”), Reeg Medical Industries, Inc., a Texas corporation
(“Reeg Medical”), and NC 143 Family Holdings, LP, a Texas limited partnership
(“NC 143” and, together with Reeg Medical, the “Investors”).

RECITALS:

WHEREAS, certain stockholders of the Company (collectively, the “Prior Rights
Holders”) received shares of Common Stock (as defined herein), pursuant to that
certain Agreement and Plan of Merger, dated December 18, 2013, by and among the
Company, Project Fuse LLC, a Delaware limited liability company (“PF”), Fuse
Medical LLC, a Delaware limited liability company (“Target”), and D. Alan
Meeker, as Stockholder Representative, pursuant to which PF was merged with and
into Target and Target became a wholly-owned subsidiary of the Company (the
“Merger”);

WHEREAS, in connection with the Merger, the Company and the Prior Rights Holders
entered into that certain Registration Rights Agreement, dated May 28, 2014 (the
“Original Agreement”), pursuant to which the Company agreed to provide
registration rights to the Prior Rights Holders;

WHEREAS, certain of the Prior Rights Holders do not currently hold any
Registrable Securities (as defined herein and in the Original Agreement) and,
accordingly, such Prior Rights Holders no longer have any registration rights
with respect to Company securities under the Original Agreement or otherwise;

WHEREAS, in connection with that certain Stock Purchase Agreement, dated as of
December 19, 2016 (the “Purchase Agreement”), by and among the Company and the
Investors, the Investors have agreed to purchase shares of Common Stock and the
Company has agreed to provide registration rights to the Investors; and

WHEREAS, the Prior Rights Holders who currently hold Registrable Securities have
agreed to waive and terminate the registration rights granted to them in the
Original Agreement, as set forth in those certain Letter Agreements, dated
effective as of December 19, 2016, by and between the Company and each of the
Prior Rights Holders who currently hold Registrable Securities, in order to
cause the Investors to make an investment in the Company pursuant to the
Purchase Agreement, which investment is essential to the Company and will
provide significant personal benefits to the Prior Rights Holders, as
stockholders of the Company;

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

1.    Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Allowed Delay” shall have the meaning set forth in Section 2(e)(ii) of this
Agreement.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Common Stock” means shares of the Company’s common stock, par value $0.01, and
any securities into which such shares may hereinafter be reclassified.

“Company Registration” means a registration statement to be filed by the Company
with respect to any of its equity securities for its own account (other than a
registration statement on Form S-4 or S-8 or any successor or substantially
similar form).



--------------------------------------------------------------------------------

“Form S-1” means a Form S-1 Registration Statement under the 1933 Act, or any
successor or substantially similar form.

“Form S-3” means a Form S-3 Registration Statement under the 1933 Act, or any
successor or substantially similar form.

“Investors” means, in addition to such Investors as defined in the Preamble to
this Agreement, a permitted transferee of any such Investor who is a subsequent
holder of Registrable Securities and who executes and delivers to the Company a
joinder to this Agreement. The Investors are individually referred to herein as
an “Investor.”

“Other Holder Demand Rights” means the rights of any holder of Company
securities, other than the Investors, having a contractual right to require the
Company to effect a registration of Company securities held by such holder.

“Other Holder Piggyback Rights” means the rights of any holder of Company
securities, other than the Investors, having contractual piggy-back registration
rights entitled to participate in a registration.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus which is
permitted to be so incorporated by reference in accordance with the rules and
regulations of the SEC.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” or “Registrable Security” means (i) the shares of
Common Stock issued to the Investors in connection with the Purchase Agreement
and (ii) any securities issued or issuable with respect to such securities by
way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization with
respect to any of the securities referenced in clause (i); provided that
securities shall cease to be Registrable Securities when: (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the 1933 Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, and new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company; (c) such securities shall have ceased to be
outstanding; or (d) such securities are salable within a three-month period
under Rule 144 without regard to any volume limitations under Rule 144.

“Registration” shall mean any Demand Registration or Piggy-Back Registration.

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, and all exhibits to
and all material incorporated by reference or deemed to be incorporated by
reference in such Registration Statement.

“SEC” means the U.S. Securities and Exchange Commission.

“Underwriter” means a securities dealer, investment banker, or purchaser’s agent
who purchases any Registrable Securities as principal in an underwritten
offering and not as part of such securities dealer’s market-making activities.

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

2.    Registration.

(a)    Form S-1 Demand Registration.

(i)    During the Demand Term (as defined below), the Investors holding a
majority of all Registrable Securities then held by all Investors may, by
written notice to the Company, request that the Company effect a registration on
Form S-1 (a “Demand Registration”) under the 1933 Act covering all or part of
the Registrable Securities held by such Investors (the date of such notice, the
“Demand Date”), and the Company shall promptly notify all other Investors in
writing of the receipt of such notice. The Company shall, as expeditiously as
possible, but in any event no later than sixty (60) days after the Demand Date,
file with the SEC a Registration Statement (a “Demand Registration Statement”)
relating to all shares of Registrable Securities which the Company has been so
requested to register by the Investors for sale. As used herein, “Demand Term”
shall mean the period commencing on December 19, 2016 and ending on such date as
the Company is first eligible to register the Registrable Securities on Form
S-3. If the Company loses its eligibility to register the Registrable Securities
on Form S-3 while Registrable Securities are still held by the Investors, the
Demand Term shall be automatically reinstated and extended until the Company
again becomes eligible to register the Registrable Securities on Form S-3.

(ii)    Notwithstanding anything to the contrary contained herein, the Company
shall not be required to prepare and file (A) more than one (1) Demand
Registration Statement in any twelve-month period, (B) any Demand Registration
Statement within one hundred twenty (120) days following the date of
effectiveness of any other Registration Statement; or (C) during the period
commencing with the date thirty (30) days prior to the Company’s good faith
estimate of the date of filing of, and ending on a date ninety (90) days after
the effective date of, a Company Registration; provided that the Company is
actively employing in good faith all reasonable efforts to cause such
registration statement to become effective; and provided further that, if the
Company abandons such Company Registration, the Company shall promptly notify
any Investor that was unable to effect a registration under this Section 2(a) as
a result of this clause (C).

(iii)    If the Investors so elect and advise the Company as part of their
written demand for a Demand Registration, the offering of such Registrable
Securities pursuant to such Demand Registration shall be in the form of an
underwritten offering. In such event, the Investors shall enter into an
underwriting agreement in customary form with the Underwriter or Underwriters
selected for such underwriting by the Investors initiating the Demand
Registration.

(iv)    If the managing Underwriter or Underwriters for a Demand Registration
that is to be an underwritten offering advise the Company and the Investors in
writing that the dollar amount or number of shares of Registrable Securities
which the Investors desire to sell, taken together with all other shares of
Common Stock or other securities, if any, as to which registration has been
requested by holders of Common Stock (other than the Investors) pursuant to
Other Holder Piggyback Rights, exceeds the maximum dollar amount or maximum
number of shares that can be sold in such offering without adversely affecting
the proposed offering price, the timing, the distribution method, or the
probability of success of such offering (such maximum dollar amount or maximum
number of shares, as applicable, the “Maximum Number of Shares”), then the
Company shall include in such registration: (1) first, the Registrable
Securities as to which Demand Registration has been requested by the Investors
(pro rata in accordance with the number of shares of Registrable Securities then
held by such Investors) that can be sold without exceeding the Maximum Number of
Shares; (2) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (1), the shares of Common Stock for the
account of other persons that the Company is obligated to register under Other
Holder Piggyback Rights that can be sold without exceeding the Maximum Number of
Shares; and (3) third, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (1) and (2), the shares of Common Stock
that the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares.

 

3



--------------------------------------------------------------------------------

(b)    Form S-3 and Shelf Demand Registration.

(i)    After the Company has qualified for the use of Form S-3 under the 1933
Act for sales of Registrable Securities by selling stockholders, and prior to
the date on which the Registrable Securities all cease to be Registrable
Securities, in addition to the rights contained in Section 2(a), the Investors
shall have the right to request an unlimited number of registrations on Form
S-3. Such requests shall be in writing and shall state the number of shares of
Registrable Securities to be disposed of and the intended methods of disposition
of such shares by such Investors, including whether such offering is requested
to be an underwritten offering. Upon such request, the Company shall, subject to
Section 2(e)(ii) hereof, use its commercially reasonable efforts to effect the
registration under the 1933 Act of the Registrable Securities which the Company
has been so requested to register by such Investors; provided, however, that the
Company shall not be obligated to effect a registration pursuant to this Section
2(b): (1) more than once in any twelve-month period; (2) unless the Registrable
Securities requested to be included therein have an anticipated offering price
to the public of at least $1.00 per share; (3) during the period commencing with
the date thirty (30) days prior to the Company’s good faith estimate of the date
of filing of, and ending on a date ninety (90) days after the effective date of,
a Company Registration; provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective; and provided further that, if the Company abandons such Company
Registration, the Company shall promptly notify any Investor who was unable to
effect a registration under this Section 2(b) as a result of this clause (3); or
(4) within one hundred eighty (180) days following the last date on a
Registration Statement filed in respect of a registration hereunder, if any, was
effective. Any registration under this Section 2(b) shall be underwritten at the
request of the Investors participating in such registration.

(ii)    If a request complying with the requirements of Section 2(b)(i) hereof
is delivered to the Company, the notice provisions set forth in Section 2(a)(i)
and the provisions of Sections 2(a)(iii) and 2(a)(iv) shall apply to such
registration; provided that if such request is for an offering other than an
underwritten offering, the portions of those sections applying to an
underwritten offering shall not apply.

(iii)    The Investors shall have the right to request that one (1) registration
made pursuant to Section 2(b) constitute an offering of Registrable Securities
under the Securities Act in a manner that permits sales on a continuous or
delayed basis pursuant to Rule 415 (the “Shelf Registration”). The Company
shall, subject to Section 2(e)(ii) hereof, use its commercially reasonable
efforts to cause the Registration Statement relating to the Shelf Registration
to become effective as promptly as practicable and maintain the effectiveness of
such Registration Statement for a period ending on the earliest of (A) two (2)
years following the date on which such Registration Statement first becomes
effective (but one (1) year if the Company is not continuously able to use Form
S-3 during such period unless the Company is not permitted by applicable law to
maintain the effectiveness for one (1) year, and then for such shorter period as
is permitted), and (B) the date on which all Registrable Securities covered by
such Registration Statement have been sold and the distribution contemplated
thereby has been completed or have become freely tradable pursuant to Rule 144
without regard to volume limitations. Any “takedown” under the Shelf
Registration shall be underwritten at the request of the Investors participating
in such “takedown.” Any request for such a “takedown” that is intended to be an
underwritten offering shall be made pursuant to Section 2(b)(ii) such that the
provisions relating to effecting a Registration Statement thereunder apply to
effecting the takedown under the Shelf Registration. Any sales made on a delayed
or continuous basis under the Shelf Registration that do not constitute an
underwritten offering shall not be required to comply with the underwriting
provisions of Section 2(b)(ii).

(c)    Piggy-Back Registration.

(i)    If at any time after the date hereof and prior to the date on which all
Registrable Securities cease to be Registrable Securities, the Company proposes
to file a Registration Statement under the 1933 Act with respect to an offering
of equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for stockholders of the Company for their account (or by the
Company and by stockholders of the Company), other than a Registration Statement
(A) filed on Form S-8 or any successor form in connection with any employee
stock option or other benefit plan, (B) filed on Form S-4 or any successor form
in connection with

 

4



--------------------------------------------------------------------------------

a business combination transaction, (C) for an exchange offer or offering of
securities solely to the Company’s existing stockholders, (D) for an offering of
debt that is convertible into equity securities of the Company, or (E) for a
dividend reinvestment plan, then the Company shall (1) give written notice of
such proposed filing to the Investors as soon as practicable but in no event
less than ten (10) days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, of the offering, and (2) offer to the
Investors in such notice the opportunity to register the sale of such number of
shares of Registrable Securities as such holders may request in writing within
five (5) days following receipt of such notice (a “Piggy-Back Registration”).

(ii)    The Company shall cause such Registrable Securities to be included in
such Piggy-Back Registration and shall use commercially reasonable efforts to
cause the managing Underwriter or Underwriters of a proposed underwritten
offering to permit the Registrable Securities requested to be included in a
Piggy-Back Registration to be included on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such Piggy-Back
Registration.

(iii)    If the managing Underwriter or Underwriters for a Piggy-Back
Registration that is to be an underwritten offering advises the Company and the
holders of Registrable Securities in writing that the dollar amount or number of
shares of Common Stock which the Company desires to sell, taken together with
shares of Common Stock, if any, as to which registration has been demanded by
the Investors pursuant to Section 2(a) or Section 2(b) or by persons (other than
the Investors) pursuant to Other Holder Demand Rights, the Registrable
Securities as to which registration has been requested under this Section 2(c),
and the shares of Common Stock, if any, as to which registration has been
requested pursuant to Other Holder Piggyback Rights, exceeds the Maximum Number
of Shares, then the Company shall include in any such registration:

(A)    If the registration is undertaken for the Company’s account: (1) first,
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (2) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (1), Registrable Securities as to which registration has been
requested by Investors under this Section 2(c) that can be sold without
exceeding the Maximum Number of Shares; (3) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses
(1) and (2), the shares of Common Stock as to which registration has been
requested pursuant to Other Holder Piggyback Rights that can be sold without
exceeding the Maximum Number of Shares; or

(B)    If the registration is a “demand” registration undertaken at the demand
of Investors pursuant to Section 2(a) or Section 2(b) or by persons (other than
Investors) pursuant to Other Holder Demand Rights, (1) first, the shares of
Common Stock for the account of such Investors or such other persons exercising
Other Holder Demand Rights, as the case may be, that can be sold without
exceeding the Maximum Number of Shares; (2) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (1),
Registrable Securities as to which registration has been requested by Investors
under this Section 2(c) that can be sold without exceeding the Maximum Number of
Shares; (3) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (1) and (2), the shares of Common Stock or
other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares; and (4) fourth, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (1),
(2) and (3), the shares of Common Stock, if any, as to which registration has
been requested pursuant to Other Holder Piggyback Rights that can be sold
without exceeding the Maximum Number of Shares.

 

5



--------------------------------------------------------------------------------

(d)    Expenses. The Company will pay all expenses associated with each
Registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, blue
sky fees, and the expenses of any special audits incident to or required by any
such Registration, but excluding stock transfer taxes, discounts, commissions or
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals with respect to the Registrable Securities being sold.

(e)    Effectiveness.

(i)    The Company shall use commercially reasonable efforts to have a Demand
Registration Statement declared effective within one hundred and twenty
(120) days after the Demand Date. The Company shall notify the Investors
participating in such registration by facsimile or e-mail as promptly as
practicable, or by issuing a press release, within twenty-four (24) hours, after
any Registration Statement is declared effective and as soon as reasonably
practicable shall make available to such Investors, upon written request, copies
of any related Prospectus to be used in connection with the sale or other
disposition of the Registrable Securities covered thereby.

(ii)    Notwithstanding anything to contrary, the Company may delay, suspend the
use of, or withdraw any Registration Statement or qualification of Registrable
Securities if the Company in good faith determines that any such Registration
Statement, or the use thereof, would materially and adversely affect any
material corporate event or would otherwise require disclosure of nonpublic
information which the Company determines, in its reasonable judgment, is not in
the best interests of the Company at such time (an “Allowed Delay”); provided,
however, that an Allowed Delay may not continue for more than sixty
(60) consecutive days and Allowed Delays may not exceed a cumulative total of
more than ninety (90) days in any twelve (12)-month period; and provided further
that the Company shall promptly (A) notify the Investors participating in such
registration in writing of the existence of (but in no event, without the prior
written consent of such Investors, shall the Company disclose to such Investors
any of the facts or circumstances regarding) the event giving rise to an Allowed
Delay; provided, however, that the Company shall not be required to disclose
material nonpublic information to any Investor unless such Investor has executed
the nondisclosure agreement contemplated pursuant to Section 4(b); (B) advise
the Investors participating in such registration in writing to cease all sales
under the Registration Statement until the end of the Allowed Delay; and (C) use
commercially reasonable best efforts to terminate an Allowed Delay as promptly
as practicable.

(f)    SEC Reductions. In the event the Company is required by the SEC to reduce
the number of Registrable Securities being registered for resale on any
Registration Statement filed with the SEC pursuant to Section 2(a), 2(b) or 2(c)
hereof, then unless otherwise required by the SEC or agreed to by the Investors,
the number of Registrable Securities (and other shares of Common Stock, if any)
included in such registration shall be allocated, first, among the Investors on
a pro rata basis based on the number of Registrable Securities held by each
Investor and, next, to any other holders of Common Stock who are participating
in such registration in accordance, as nearly as practicable, with the “cutback”
allocation provisions in Section 2(a), Section 2(b) or Section 2(c), as
appropriate, as if such reduction were required by the Underwriters as provided
in such sections. The Company shall notify the Investors in the event of any
such reduction.

3.    Company Obligations. The Company will use commercially reasonable efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant hereto the Company will, as expeditiously as
possible:

(a)    use commercially reasonable efforts to cause such Registration Statement
to become and remain effective until the earlier of (i) two hundred seventy
(270) days following the effective date of such Registration Statement;
(ii) such time as all of the Registrable Securities covered by the Registration
Statement have been sold; or (iii) the date on which all of the Registrable
Securities may be sold pursuant to Rule 144 under the 1933 Act without regard to
volume restrictions, except that for any Shelf Registration, the required
effectiveness periods set forth in Section 2(b)(iii) above shall be required
(the “Effectiveness Period”);

 

6



--------------------------------------------------------------------------------

(b)    prepare and file with the SEC such amendments, prospectus supplements or
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the period
specified in Section 3(a) and to comply with the provisions of the 1933 Act and
the 1934 Act with respect to the distribution of all of the Registrable
Securities covered thereby;

(c)    make available to the Investors and their legal counsel upon written
request (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Company, one copy of any Registration Statement
and any amendment thereto, each preliminary prospectus and Prospectus and each
amendment or supplement thereto, and each letter written by or on behalf of the
Company to the SEC or the staff of the SEC, and each item of correspondence from
the SEC or the staff of the SEC, in each case relating to such Registration
Statement (other than any portion thereof which contains information for which
the Company has sought confidential treatment), and (ii) such number of copies
of a Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as the Investors may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investors that are covered by the related Registration Statement.
Notwithstanding the foregoing, the Company shall not be required to provide any
Investor or Investors’ representative with material non-public information
unless such Investor has entered into a non-disclosure agreement with the
Company;

(d)    use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness, and (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

(e)    use commercially reasonable efforts to cause all Common Stock covered by
a Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed or quoted (if applicable);

(f)    promptly notify the Investors upon the occurrence of any of the following
events in respect of the Registration Statement or the Prospectus forming a part
thereof: (i) the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (ii) receipt of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iii) the effectiveness of the Registration Statement within twenty
four (24) hours of such Registration Statement being declared effective;

(g)    immediately notify the Investors, at any time when a Prospectus relating
to Registrable Securities is required to be delivered under the 1933 Act, upon
discovery that, or upon the happening of any event or the passage of time as a
result of which, the Prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and promptly
prepare and furnish to such holder a reasonable number of copies of a supplement
to or an amendment of such Prospectus or the Registration Statement as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;

(h)    otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
and take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder;

(i)    cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to a Registration Statement, and to enable such Registrable Securities to be in
such denominations and registered in such names as the Investors may request;
and

 

7



--------------------------------------------------------------------------------

(j)    prior to any public offering of Registrable Securities, register or
qualify (unless an exemption from such registration or qualification is
available) the Registrable Securities for offer and sale under the securities or
“blue sky” laws of such jurisdictions within the United States as the Investors
whose Registrable Securities are included in such public offering shall request,
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement; provided, however,
that the Company shall not be required to qualify generally to transact business
in any jurisdiction where it is not then so qualified or to take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.

4.    Due Diligence Review; Information.

(a)    The Company shall make available, during normal business hours, upon
reasonable request and within a reasonable time, for inspection and review by
the Investors and by advisors to and representatives of the Investors (who may
or may not be affiliated with the Investors and who are reasonably acceptable to
the Company), all financial and other records, all filings with the SEC, and all
other documents respecting the Company, its assets, its properties or its
business (including without limitation minute books, corporate records,
financial statements, contracts, permits, licenses, approvals, technical or
engineering reports, and any valuations which the Company has obtained) as may
be reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Investors or any such advisor
or representative in connection with such Registration Statement (including,
without limitation, in response to all questions and other inquiries reasonably
made or submitted by any of them) to the extent not publicly available on EDGAR
or the Company’s website, prior to and from time to time after the filing and
effectiveness of the Registration Statement until the end of the Effectiveness
Period, for the sole purpose of enabling the Investor and such advisors and
representatives to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.

(b)    Any Investor (and its advisors and representatives) requesting Company
information pursuant to Section 4(a) shall complete a non-disclosure agreement
with the Company and an acknowledgement that such investigation may reveal
material non-public information. Nothing herein shall obligate the Company to
provide to the Investor, or any advisors or representatives or underwriters, any
material nonpublic information. Additionally, the Company is not required to
provide any information the Company deems commercially sensitive or proprietary.

5.    Obligations of the Investors.

(a)    Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request within five (5) Business Days of such request. Additionally,
each Investor agrees to respond to any comments from the SEC or any other
government regulator regarding such Investor as soon as possible and in any
event within five (5) Business Days of such request. The Company shall not be
required to include the Registrable Securities of an Investor in a Registration
Statement and shall not be required to pay any damages to any Investor who fails
to furnish to the Company such information within the prescribed time periods.

(b)    The Investors, by their acceptance of the Registrable Securities, agree
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless any such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

(c)    Each Investor agrees that, upon receipt of any notice (which may be oral
as long as written notice is provided by the next Business Day) from the Company
of the commencement of an Allowed Delay pursuant to Section 2(e)(ii), the
Investor will immediately discontinue disposition of Registrable Securities

 

8



--------------------------------------------------------------------------------

pursuant to the Registration Statement covering such Registrable Securities,
until otherwise notified in writing by the Company or until the Investor’s
receipt of the copies of the supplemented or amended Prospectus filed with the
SEC and until any related post-effective amendment is declared effective. In
addition, if so directed by the Company, the Investor shall deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession of the
Prospectus covering the Registrable Securities current at the time of receipt of
such notice.

(d)    Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

6.    Indemnification.

(a)    Indemnification by the Company. The Company will indemnify and hold
harmless each Investor, and each of its officers, directors, members, employees
and agents, successors and assigns, and each other person, if any, who controls
such Investor within the meaning of the 1933 Act, against any losses, claims,
damages, liabilities and expense (including reasonable attorneys’ fees), joint
or several, to which they may become subject under the 1933 Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement, any
preliminary Prospectus or final Prospectus contained therein, or in any
amendment or supplement thereto, or the omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any preliminary Prospectus or final Prospectus, or any
amendment or supplement thereto, in light of the circumstances under which they
were made) not misleading; (ii) any application or other document or
communication (collectively, an “application”) executed by, or on behalf of, the
Company or based upon written information furnished by, or on behalf of, the
Company filed in any jurisdiction in order to register or qualify any of the
Registrable Securities under the securities or “blue sky” laws thereof or filed
with any securities exchange; (iii) any violation by the Company or its agents
of any rule or regulation promulgated under the 1933 Act applicable to the
Company or its agents and relating to action or inaction required of the Company
in connection with such registration; or (iv) any failure to register or qualify
the Registrable Securities included in any such Registration Statement in any
state where the Company or its agents have affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on
the Investor’s behalf; provided, however, that the Company will not be liable in
any such case if and to the extent that (A) any such loss, claim, damage,
liability or expense either arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by the Investor for use in such
Registration Statement or Prospectus, or (B) such information relates to the
Investor or the Investor’s proposed method of distribution of Registrable
Securities and was reviewed and approved by the Investor for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto, or (C) in the case of an occurrence of an
Allowed Delay or of an event of the type specified in Section 3(g), the use by
the Investor of an outdated or defective Prospectus after the Company has
notified the Investor in writing that the Prospectus is outdated or defective
and prior to the receipt by the Investor of an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of such
amended or supplemented Prospectus the misstatement or omission giving rise to
such liability would have been corrected.

(b)    Indemnification by the Investor. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees) resulting from any untrue statement of a material fact or any
omission of a material fact required to be stated in any Registration Statement,
any preliminary Prospectus or final Prospectus, or in any amendment or
supplement thereto, or necessary to make the statements therein (in the case of
any preliminary Prospectus or final Prospectus, or any amendment or supplement
thereto, in light of the circumstances under which they were made) not
misleading, to the extent that such untrue statement or omission is contained in
any information furnished by the Investor to the Company for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto, or to
the extent that such information relates to such Investor’s proposed

 

9



--------------------------------------------------------------------------------

method of distribution of Registrable Securities and was reviewed and approved
by the Investor for use in the Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto, or in the case of
an occurrence of an Allowed Delay or an event of the type specified in Section
3(g), the use by the Investor of an outdated or defective Prospectus after the
Company has notified the Investor in writing that the Prospectus is outdated or
defective and prior to the receipt by the Investor of an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
amended or supplemented Prospectus the misstatement or omission giving rise to
such liability would have been corrected. In no event shall the liability of the
Investor be greater in amount than the dollar amount of the proceeds (net of any
damages the Investor has otherwise been required to pay by reason of such untrue
statement or omission by the Company) received by the Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

(c)    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification; and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (A) the
indemnifying party has agreed to pay such fees or expenses; or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person; or (C) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); or (D) the
indemnified party shall have reasonably concluded, with the advice of counsel,
that there may be one or more legal defenses available to it or them or to other
indemnified parties which are different from, or in addition to, those available
to the indemnifying party; and provided further, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. The
Company agrees promptly to notify the Investors of the commencement of any
litigation or proceedings against the Company or any of its officers or
directors in connection with the sale of any Registrable Securities or any
preliminary Prospectus, final Prospectus, Registration Statement, or amendment
or supplement thereto, or any application relating to any sale of any
Registrable Securities.

(d)    Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. The relative fault, in the case of an untrue
statement, alleged untrue statement, omission, or alleged omission, shall be
determined by, among other things, whether such statement, alleged statement,
omission, or alleged omission relates to information supplied by the Company or
by the Investor, and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement, alleged
statement, omission, or alleged omission. The parties agree that it would be
unjust and inequitable if the respective obligations of the Company and each
Investor for contribution were determined by pro rata or per capita allocation
of the aggregate losses, liabilities, claims, damages, and expenses or by any
other method of allocation that does not reflect the equitable considerations
referred to in this clause (d). No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of

 

10



--------------------------------------------------------------------------------

the proceeds (net of all expenses paid by such holder in connection with any
claim relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation. Anything in
this Section 6(d) to the contrary notwithstanding, no party shall be liable for
contribution with respect to the settlement of any claim or action effected
without its written consent. This Section 6(d) is not intended to supersede any
right to contribution under the 1933 Act, the 1934 Act, or otherwise.

7.    Miscellaneous.

(a)    Amendments and Waivers. This Agreement may be amended only by an
instrument in writing signed by the Company and the Investors. The Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written waiver
or consent to such amendment, action or omission to act, of the Investors,
provided that no such action or omission that is materially and
disproportionately adverse to any Investor shall occur without such Investor’s
written consent. Matters approved as provided in this Section 7(a) shall be
binding on all Investors.

(b)    Notices. All notices that are required or permitted hereunder shall be in
writing and shall be sufficient if personally delivered or sent by registered or
certified mail or Federal Express or other nationally recognized overnight
delivery service. Any notices shall be deemed given upon the earlier of the date
when received, or the third Business Day after the date when sent by registered
or certified mail, or the first Business Day after the date when sent by
overnight delivery service, to the address set forth below, unless such address
is changed by notice in the manner described in this Section 7(b):

If to Company:

Fuse Medical Inc.

1300 Summit Avenue, Suite 670

Fort Worth, Texas 76102

Attention: Mark W. Brooks

If to the Investors:

To their addresses set forth on the signature page attached hereto

(c)    Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
successors and permitted assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons who are “accredited
investors” as defined in Rule 501(a) of Regulation D under the 1933 Act and who
agree in writing to be bound by the terms and conditions of this Agreement
(which writing is acceptable in form and substance to the Company), its rights
hereunder in connection with the transfer of Registrable Securities by such
Investor to such person, provided that the Investor complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected. From and after such proper
assignment, such assignee shall be deemed an Investor hereunder with the same
rights and obligations hereunder as the applicable transferor Investor.

(d)    Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Investors, provided, however, that the Company may
assign its rights and delegate its duties hereunder to any surviving or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Investors, after notice duly given by the
Company to the Investors.

 

11



--------------------------------------------------------------------------------

(e)    Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f)    Counterparts; Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or via a .pdf attachment to an e-mail, which shall be
deemed an original.

(g)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h)    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, but shall be interpreted as if it were written so
as to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i)    No Other Registration Rights. The Company represents and warrants to the
Investors that, except as provided in this Agreement and the Original Agreement
(which is extinguished and superseded by this Agreement), it has not granted or
agreed to grant to any person or entity, and no person or entity currently has,
any demand or piggyback registration rights or similar rights to require the
Company to register or qualify for sale any Common Stock or other securities of
the Company. During the term of this Agreement, the Company covenants and agrees
that it will not grant or agree to grant to any person or entity any Other
Holder Demand Rights, Other Holder Piggyback Rights or any other rights of the
type described in the preceding sentence without the prior written consent of
the Investors.

(j)    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

(k)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter, including, without limitation, the Original Agreement.

(l)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Texas and the United States District
Courts for Texas, in each case in the County of Dallas, for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

THE COMPANY: FUSE MEDICAL, INC. By:  

/s/ Christopher Pratt, D.O.

Name:   Dr. Christopher Pratt, D.O. Title:   Chief Executive Officer of Fuse
INVESTORS: REEG MEDICAL INDUSTRIES, INC. By:  

/s/ Christopher Reeg

  Christopher C. Reeg   President Address:   3024 Westminster Ave   Dallas, TX
75205 NC 143 FAMILY HOLDINGS, LP By:   NC 143 Family Holdings GP, LLC,   its
general partner By:  

/s/ Mark W. Brooks

  Mark W. Brooks   Manager Address:   1565 North Central Expressway, Suite 200  
Richardson, TX 75080

SIGNATURE PAGE

TO

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT